United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 20, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20473
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RODNEY DAVIS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-867-ALL
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Rodney Davis, also known as Arthur Carl Davis, pleaded

guilty without a written plea agreement to possession with intent

to distribute five grams or more of a mixture or substance

containing cocaine base, and he was sentenced to 90 months’

imprisonment, five years’ supervised release, and a $100 special

assessment.    At rearraignment, before the district court accepted

his guilty plea, Davis asserted that he did not actually have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20473
                                -2-

possession of the drugs, although he admitted that he arranged

the meeting at which the drugs were sold and that he was present

at the meeting.   The district court then asked him whether he

“knew what it was they were doing,” and Davis responded

affirmatively.

     Davis argues on appeal that his denial at rearraignment of

having possessed the drugs indicates that his guilty plea was not

made knowingly and voluntarily.    However, aiding and abetting “is

an alternative charge in every count, whether explicit or

implicit, and the rule is well-established, both in this circuit

and others, that one who has been indicted as a principal may be

convicted on evidence showing that he merely aided and abetted

the commission of the offense.”     United States v. Bullock, 451
F.2d 884, 888 (5th Cir. 1971).    Davis admitted facts sufficient

to support a conviction as an aider an abettor.     See 18 U.S.C.

§ 2(a); United States v. Sorrells, 145 F.3d 744, 753 (5th Cir.

1998).   Although the trial court did not inform Davis of the

elements of aiding and abetting, his substantial rights were not

violated because it is unlikely that his knowledge of the

elements of aiding and abetting would have affected his

willingness to plead guilty.     See United States v. Johnson,

1 F.3d 296, 302 (5th Cir. 1993) (en banc).    Therefore, the

district court did not commit plain error and its decision is

AFFIRMED.